          Case 3:16-cv-01345-AWT Document 182 Filed 07/05/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,
                               Plaintiffs,
                                                       No. 3:16-cv-01345-AWT
v.
                                                       Hon. Alvin W. Thompson
YALE UNIVERSITY et al.,
                               Defendants.


           SUPPLEMENTAL BRIEF IN SUPPORT OF CLASS CERTIFICATION

      Yale’s class certification opposition urges the Court to disregard two recent decisions

granting class certification in similar ERISA cases in which the universities are represented by

the same attorneys who represent Yale, arguing that those cases were “wrong[ly]” decided and

subject to pending petitions for interlocutory review by the Second Circuit. Doc. 157 at 11–12,1

15 & n.2 (discussing Cunningham v. Cornell Univ., No. 16-6525, 2019 WL 275827 (S.D.N.Y.

Jan. 22, 2019), Cates v. Trs. of Columbia Univ., 16-6524, Doc. 218 (S.D.N.Y. Nov. 15, 2018)).

      In seeking appellate review, the arguments raised by Columbia and Cornell were nearly

identical to Yale’s arguments here: that the decisions misinterpreted or violated Second Circuit

precedent and ignored the distinction between defined benefit plans and defined contribution

plans. Compare Doc. 157 at 15 (“Leber (and Cates and Cunningham) thus disregarded bedrock

Article III principles when it extended the holding of L.I. Head Start … ”); with Petition 20–21,

Trs. of Columbia Univ. v. Cates, No. 18-3559 (2d Cir. Nov. 29, 2018) (“Leber thus disregarded

bedrock Article III principles when it extended the holding of L.I. Head Start …”).

      The Second Circuit has now denied the petitions in both cases. Cornell Univ. v.

Cunningham, No. 19-324 (2d Cir. June 19, 2019); Trs. of Columbia Univ. v. Cates, No. 18-3559


 1
     “Doc.” page citations are to the page number on the ECF header.
        Case 3:16-cv-01345-AWT Document 182 Filed 07/05/19 Page 2 of 2




(2d Cir. Mar. 13, 2019) (orders attached hereto). The Second Circuit found in both cases that “an

immediate appeal is not warranted.” Id. Thus, Yale’s suggestion that the Court of Appeals might

soon review Cates or Cunningham has now been rejected.

July 5, 2019                             Respectfully submitted,

                                         /s/ Sean E. Soyars
                                         Jerome J. Schlichter (phv01476)
                                         Sean E. Soyars (phv08419)
                                         SCHLICHTER BOGARD & DENTON, LLP
                                         100 South Fourth Street, Suite 1200
                                         St. Louis, Missouri 63102
                                         Telephone: (314) 621-6115
                                         Facsimile: (314) 621-5934
                                         jschlichter@uselaws.com
                                         ssoyars@uselaws.com

                                         Stuart M. Katz (ct12088)
                                         Cohen and Wolf, P.C.
                                         1115 Broad Street
                                         Bridgeport, CT 06604
                                         Telephone: (203) 368-0211
                                         Facsimile: (203) 337-5505
                                         skatz@cohenandwolf.com

                                          Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

   I hereby certify that on July 5, 2019, a copy of foregoing was filed electronically using the

Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.



                                             By: /s/ Sean E. Soyars
                                                Sean E. Soyars




                                                2
